Citation Nr: 1735017	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  16-31 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a cold injury to the left foot.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1943 to January 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued an October 2015 rating decision denial of service connection for residuals of left foot cold injury.  In January 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  At the hearing, the Veteran was granted a 90-day abeyance period for the submission of additional evidence.  That period of time has lapsed; no additional evidence was received.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

A review of the record found that further development is needed for VA to fulfill its duty to assist the Veteran with the development of evidence necessary to substantiate his claim.  

The Veteran contends that he sustained frostbite to his left foot while serving on Attu in the Aleutian Islands.  See May 2015 statement.  

Significantly, the Veteran's service treatment records (STRs) and service personnel records are unavailable; an October 2015 memorandum in the record notes a search of the National Personnel Records Center (NPRC) indicates his file may have been destroyed by a fire at the facility.  Therefore, VA has a heightened duty to assist in developing evidence to substantiate the claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. at 217.  

The evidence currently of record notes assessments of peripheral neuropathy (November 2007, reported onset one and a half week prior), venous stasis (March 2008, reported onset two months prior), and peripheral vascular disease (January 2015).  Private treatment records from Dr. S.J.J. (since April 2011) consistently note the Veteran's report of left foot frost bite in service.  See April 2011, March 2012, November 2014, and January 2015 treatment records.  A December 2014 treatment record from Dr. S.J.J. notes an assessment of a left heel contusion (following an unrelated fall approximately three months prior) and a remote frostbite injury.  Dr. S.J.J. wrote that "the frostbite perhaps causes the burning but that the soreness he has more recently is probably from the contusion."  A September 2015 treatment record notes the use of gabapentin to treat "the old frostbite injury to his left lower leg."  

In light of Dr. S.J.J.'s opinion (albeit without adequate rationale and offered in speculative terms) and that the Veteran has not been afforded a VA examination in this matter (particularly in light of VA's heightened duty to assist in this case, because STRs were lost or destroyed) an examination to secure a medical opinion that adequately addresses the medical questions presented is necessary.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, in light of the Veteran's service on the Aleutian Islands, it may reasonably be conceded that he was exposed to cold weather during service.       

Finally it appears that pertinent treatment records, both VA and private, may be outstanding.  In his April 2016 notice of disagreement, the Veteran reported receiving treatment for his "frost biten" (sic) left foot at the Madison VA Medical Center (MC).  Furthermore, at the January 2017 Board hearing, the Veteran's daughter indicated that there may be outstanding treatment records (prior to those of record from 2007) from hospitals and/or clinics in Illinois.  All records of left foot treatment the Veteran has received to the present may be pertinent evidence in the matter at hand, and must be secured for the record.  Notably, VA treatment records are constructively of record.
Accordingly, the case is REMANDED for the following 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated records of all VA evaluations or treatment the Veteran has received for his claimed left foot disability, specifically including records from Madison VAMC.

The AOJ should also ask the Veteran (or his daughter, if appropriate) to identify the provider(s) of all private evaluations and treatment he has received for his left foot since his separation from service and to submit authorizations for VA to secure for the record complete clinical records of any private evaluations and treatment.

The AOJ must secure for the record copies of the complete records from the all providers identified.  If any records sought are unavailable, the reason must be noted in the record.  If a private provider does not respond to a VA request for records the Veteran has authorized VA to secure, he must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the nature and likely etiology of his claimed left foot cold injury residuals.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each left foot disability entity found, or shown during the pendency of this claim.

(b) Regarding each left foot disability entity diagnosed, please indicate whether it is at least as likely as not (a 50% or better probability) that such is a residual of a cold injury/frostbite in service?  [For the purpose of the opinion, exposure to cold weather during service should be conceded.]  

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

